DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed June 30, 2021.  
	Claims 1-16 are currently pending and have been examined herein. 


Terminal Disclaimer
3.	The terminal disclaimer filed on June 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,066,265 and 10,435,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
4. 	The rejection made under 35 USC 102 in the Office Action of April 6, 2021 is withdrawn in view of the amendments made to claim 9 and Applicants arguments in the response filed June 30, 2021.  
The rejections made under 35 USC 103 in the Office Action of April 6, 2021 are withdrawn in view of the amendments made to claim 1 and Applicants arguments in the response filed June 30, 2021.  


5.	Claims 1-16 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634